Citation Nr: 1222235	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  10-13 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitment to nonservice-connected pension benefits, 

2.  Whether the reduction in nonservice-connected pension benefits from February 1, 2004, to April 1, 2008, was proper.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1949 to January 1950, September 1950 to August 1951, and December 1953 to September 1955.  He is the recipient of the Combat Infantryman Badge.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a letter decision issued in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Service Center in Milwaukee, Wisconsin.  As the Veteran resides in Missouri, original jurisdiction was retained by the St. Louis, Missouri RO. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has appealed a denial of of entitlement to nonservice-connected pension benefits.  The Board determines that a remand is necessary as the Board's review of the record reveals that there are relevant documents not associated with the claims file and that a statement of the case (SOC) should be issued on an intertwined issue.  

The Veteran was in receipt of nonservice-connected pension until a review of information received via Income Verification Match (IVM) indicated that his assets had changed and exceeded the level indicative of economic hardship.  The RO then determined that the Veteran had received an overpayment of benefits for the period February 1, 2004, to April 1, 2008.  Therefore, his benefits were reduced, and an overpayment imposed.  In a letter dated May 7, 2008, the Veteran stated he was responding to an April 2008 letter, explaining the source of his assets.  He subsequently requested a waiver, which was denied in an October 2008 decision.  The waiver decision refers to correspondence to the Veteran of April 21, 2008.  The April 2008 letter to the Veteran is not of record along with any documents related to the proposed reduction, which are also referenced in the October 2008 waiver decision.  Thus, the Board determines that a remand is necessary so that these documents may be associated with the claims files before further adjudication takes place.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).   

The June 2009 letter decision and December 2009 SOC both reference a claim to reopen the Veteran's claim for non-service connected pension with additional Special Monthly Pension Benefits that was received on May 12, 2008.  However, the only May 2008 submission from the Veteran in the file is his response to the absent April 2008 letter.  Shortly thereafter, the Veteran provided evidence in relation to his net worth from 2004 throught 2007.  

The Board is unable to discern the date of receipt of the Veteran's letter dated May 7, 2008.  Accordingly, the Board is uncertain whether there was a claim for nonservice-connected pension submitted separate and apart from the May 7, 2008, submission.  Regardless, it appears that the Veteran's May 7, 2008, correspondance is, at the very least, additional evidence presented in relation to the April 2008 decision and, given the subsequent submissions by the Veteran, best liberally construed as a disagreement with the April 2008 decision.  Since no statement of the case has been issued with regard to a disagreement with the April 2008 decision, a remand is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Moreover, given the fact that the propriety of the reduction may be at issue, the claim certified to the Board as a claim to reopen a claim for nonservice-connected pension cannot be properly adjudicated until any appeal related to the April 2008 decision is properly processed.  The United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Consequently, the claim of entitlement to nonservice-connected pension must also be remanded as inextricably intertwined with the issue of propriety of the reduction adjudicated in April 2008.

In addition to the aforementioned outstanding documents, the Board notes that the entire appeal stems from an IVM document that reflected assets not reported by the Veteran.  Without the April 2008 decision or knowledge of what is contained in the IVM folder, the Board is unable to determine whether the Veteran's IVM folder is essential to an equitable adjudication of his claim.  Therefore, if it is determined during the course of the Remand that the IVM folder is necessary to the Board's adjudication of the appeal, the folder should be forwarded to the Board when the appeal is recertified, following appropriate privacy guidelines.  Id.; See also 26 U.S.C. §§ 6103, 7213, and 7213A (West 2002); 38 U.S.C. §§ 5106, 7104(a) (West 2002); 38 C.F.R. § 20.1301 (2009); VAOPGCADV 13-98 (July 9, 1998); VAOPGCADV 14-98 (July 9, 1998); VAOPGCADV 15-98 (July 9, 1998); VAOPGCADV 11-99 (June 7, 1999); M21-1, Part IV, Chapter 31; M21-1, Part IV, Change 97, § 31.50; Tax Information Security Guidelines for Federal, State and Local Agencies: Safeguards for Protecting Federal Tax Returns and Return Information, Department of the Treasury, Internal Revenue Service, Publication 1075 (Rev. 3-99) (IRS Security Guidelines); Internal Revenue Service Decision Letter DL-111463-98 (Sept. 30, 1998).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC should obtain and/or reconstruct the April 2008 decision and any other documents related to the proposed reduction nonservice-connected pension benefits and implementation of the reduction and creation of the overpayment for the period from February 1, 2004, to April 1, 2008, and associate them with the claims folder.  

All efforts to obtain and/or reconstruct the missing documents should be memorialized and this memorandum must be placed in the claims files.  
If any documents cannot be obtained and/or reconstructed, a formal finding to that effect that specifies each unavailable document should be added to the record and the Veteran and his representative must be provided with a copy of the finding as well as asked to provide VA with copies of any of the unavailable records they may have in their possession.

2. Issue an SOC in relation to an appeal of the April 2008 decision regarding the reduction in nonservice-connected pension benefits.

3. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraph.

4. If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

If the claim remains denied, the RO/AMC should also forward to the Board the Veteran's IVM folder following the appropriate privacy guidelines.

No action is required by the Veteran until he receives further notice; however, the

Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

